IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


HOWARD SCHWARTZ,                                  : No. 352 WAL 2014
                                                  :
                       Petitioner                 :
                                                  : Petition for Allowance of Appeal from the
                                                  : Order of the Commonwealth Court
               v.                                 :
                                                  :
                                                  :
ALLEGHENY COUNTY,                                 :
PENNSYLVANIA, AND VALUE-ADDED                     :
COMMUNICATIONS, INC.,                             :
                                                  :
                       Respondents                :
                                                  :
*********************************************     :
 VALUE-ADDED COMMUNICATIONS,                      :
INC.                                              :
                                                  :
               v.                                 :
                                                  :
                                                  :
SECURUS TECHNOLOGIES, INC. AND                    :
THE COUNTY OF ALLEGHENY                           :


                                                ORDER


PER CURIAM

       AND NOW, this 4th day of December, 2014, the Petition for Allowance of Appeal

is DENIED.